Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2007

Graf v. Moore
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1041




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Graf v. Moore" (2007). 2007 Decisions. Paper 1730.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1730


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-1041


                                  CLIFFORD J. GRAF,
                                           Appellant

                                            v.

                          TERRANCE MOORE;
               ATTORNEY GENERAL OF THE STATE NEW JERSEY


                      Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 01-cv-03011)
                      District Judge: Honorable Mary Little Cooper


                               Argued November 28, 2006

                    Before: RENDELL and AMBRO, Circuit Judges
                            and PRATTER*, District Judge.

                                 (Filed January 30, 2007)


Mark Diamond [ARGUED]
P.O. Box 287356
Yorkville Station
New York, NY 10128
  Counsel for Appellant



* Honorable Gene E. K. Pratter, District Court Judge for the Eastern District of
Pennsylvania, sitting by designation.
Mark P. Stalford [ARGUED]
Office of County Prosecutor
Monmouth County
71 Monument Park
Freehold, NJ 07728
  Counsel for Appellees


                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       This case involves a claim by Petitioner Clifford Graf that the District Court

improperly denied Graf equitable tolling and dismissed Graf’s habeas petition as time-

barred under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 28

U.S.C. § § 2241-2254. For the reasons described below, we reverse the denial of

equitable tolling and remand the petition for consideration on the merits.



                      FACTUAL AND PROCEDURAL HISTORY

       Graf was convicted by a jury of murder, felony murder, robbery, theft, and

unlawful possession of a handgun in New Jersey state court in 1986. He was sentenced to

life in prison. Soon after his conviction, Graf began pressing on appeal challenges to his

conviction. Graf made claims alleging unlawful police interrogation outside the presence

of counsel; denial of his request for counsel; an erroneous Miranda ruling by the trial

court; an unlawfully prejudicial admission of a piece of evidence (a bloody jacket); an

unlawful search and seizure by the police; and prosecutorial misconduct in the form of a


                                             2
statement to the jury that Graf had failed to rebut the evidence assembled against him.

       The Appellate Division affirmed the conviction in 1988. The New Jersey Supreme

Court denied certification that same year. Graf filed a motion for post-conviction relief

(MPCR) with the New Jersey Superior Court. After having the motion dismissed and

then restored and remanded for a hearing, the Superior Court in 1992 denied the MPCR.

Graf appealed the ruling, and claimed his counsel during the MPCR was constitutionally

ineffective. The Appellate Division of New Jersey affirmed the Superior Court and

denied the ineffectiveness claim in 1996. The New Jersey Supreme Court denied

certification that same year.

       Graf's habeas petition first reached federal court in 1997. Graf’s conviction

became final on May 23, 1996, and thus under AEDPA Graf had one year from that date

to file his habeas petition. 28 U.S.C. § 2244(d). The petition was timely filed on January

1, 1997, and was docketed by the District Court in February 1997. But as the petition was

deemed to be a mixed petition containing exhausted and unexhausted claims, the District

Court dismissed it. The Government argued that one of Graf’s seven claims was

unexhausted; the District Court agreed and sua sponte found that two others were

unexhausted. A total of three claims, the District Court found, had not been directly

presented to the state courts, and therefore dismissal was appropriate under Rose v.

Lundy, 455 U.S. 509 (1982) and 28 U.S.C. § 2254(b). The District Court issued its order

in October 1997, after the AEDPA year had elapsed.

       However, given the failure to first present them in state court, there was a strong

                                             3
likelihood that the claims would be deemed procedurally defaulted by the New Jersey

courts. The District Court found that “in order for this Court to dismiss Graf’s petition

because these claims are unexhausted, there must be some realistic possibility that the

New Jersey courts will entertain these claims on the merits.” Despite the likely

procedural bar, the District Court stated that the procedural rules “may not be strictly

enforced” and that it was “not impossible” that a New Jersey court would excuse the

default. The District Court wrote that “[c]ertainly this Court is not prepared to find at

present that none of Graf’s three unexhausted claims would meet the New Jersey

procedural standards.” Accordingly, the District Court dismissed the petition “without

prejudice.” It stated that “Graf therefore will have the options of exhausting his

unexhausted claims in state court, and then refiling all claims as a federal habeas petition;

or of omitting his unexhausted claims and refiling his federal petition immediately.” The

District Court added a warning:

       Petitioner should also be aware that the AEDPA has imposed a one-year
       statute of limitations on habeas petitions, which generally begins to run
       after the completion of direct appeals. Time during which state post-
       conviction applications are pending does not count toward the one-year
       limit. See 28 U.S.C. § 2244(d). Therefore, if petitioner intends to pursue
       state remedies for his unexhausted claims, he should file his state-court
       application as expeditiously as possible.


       The District Court refused to enter a certificate of appealability. On January 21,

1998, Graf filed his second motion for post-conviction relief with the New Jersey

Superior Court. The motion was denied as procedurally barred on February 5, 1999. The


                                              4
Appellate Division affirmed in 2000, and the New Jersey Supreme Court denied

certification on June 6, 2001. Graf filed a second petition for federal habeas on July 17,

2001. He filed an amended petition August 30, 2001. On December 12, 2003, the

District Court dismissed the amended petition as barred by the statute of limitations under

28 U.S.C. § 2244(d)(1)(A).

       The District Court acknowledged that it was “mindful that Graf filed his first §

2254 petition in February 1997 before the statute of limitations expired, and that, by the

time the Court dismissed it as a mixed petition on October 31, 1997, the statute of

limitations had expired. Nevertheless, the limitations period was not tolled during the

time Graf’s first petition was pending.” In the absence of the possibility of statutory

tolling (which is only available when a petitioner is proceeding in state court) equitable

tolling remained the only way for Graf’s petition to be deemed timely. The District Court

found the equitable tolling option barred by the Third Circuit’s decisions in Jones v.

Morton, 195 F.3d 153 (3d Cir. 1999), and Miller v. New Jersey State Department of

Corrections, 145 F.3d 616 (3d Cir. 1998). The latter case held that “equitable tolling is

proper only when the principles of equity would make the rigid application of a limitation

period unfair.” Miller, 145 F.3d at 618 (citations and quotations omitted). More

specifically, the Third Circuit held in Jones that tolling “may be appropriate if (1) the

defendant has actively misled the plaintiff, (2) if the plaintiff has in some extraordinary

way been prevented from asserting his rights, or (3) if the plaintiff has timely asserted his

rights mistakenly in the wrong forum.” Jones, 195 F.3d at 159 (citations and quotations

                                              5
omitted).

       The District Court found such circumstances were not present. The District Court

found that the request for equitable tolling was predicated on Graf’s mistake in filing his

petition in federal court before he had exhausted all of his claims. Accordingly, the

District Court believed Jones precluded it from “finding that Graf’s mistaken filing of his

first unexhausted § 2254 petition is an extraordinary circumstance warranting equitable

tolling during the time the petition was pending in this Court.”

       The District Court granted a certificate of appealability. It did so in light of

intervening caselaw that suggested that “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here the procedural ruling

at issue is the District Court’s 2003 denial of equitable tolling and dismissal of the

petition. Graf timely appealed.



                    JURISDICTION AND STANDARD OF REVIEW

       The Court has jurisdiction pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2254.

The standard of review over a decision to dismiss a case as time-barred is plenary, Nara

v. Frank, 264 F.3d 310 (3d Cir. 2001), as is the standard for review of a decision to grant

or deny equitable tolling. Brinson v. Vaughn, 398 F.3d 225, 231 (2005) (“[W]here, as

here, the relevant facts are not disputed, a District Court’s decision on the question

                                                6
whether a case is sufficiently ‘extraordinary’ to justify equitable tolling should be

reviewed de novo.”). Findings of fact are reviewed for clear error. Caswell v. Ryan, 953
F.2d 853 (3d Cir. 1992).



                                       DISCUSSION

       Graf argues that the District Court erred in denying equitable tolling and in

denying his habeas petition as time-barred under the one-year statutory deadline imposed

by the Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2254(d).

He asks that the order of the District Court be vacated and the petition be remanded for

consideration on the merits.

       The Government argues in response that equitable tolling should be unavailable

because Graf did not act with reasonable diligence and because extraordinary

circumstances were not present. With regard to extraordinary circumstances, the

Government claims that Graf misunderstood the exhaustion requirement, and this

understanding is insufficient under Jones. See Jones, 195 F.3d at 160 (“[A]

misunderstanding of the exhaustion requirement is insufficient to excuse [the] failure to

comply with the statute of limitations.”).1

       Our focus is on what the District Court did in sending the case back to the New

Jersey courts. In addition to advising Graf that the dismissal was “without prejudice,” the


  1
   With regard to reasonable diligence, the Government makes nothing more than a bare
assertion that Graf was not diligent.

                                              7
District Court recognized that it was highly questionable whether the state courts would

even entertain the unexhausted but procedurally defaulted claims. Nevertheless, the

District Court directed Graf to return to state court. Moreover, the District Court was

aware that timing was a concern, but did not recognize that the time for re-filing in

federal court had run, requiring Graf to seek equitable tolling in any case. In Pliler v.

Ford, 542 U.S. 225 (2004), the Supreme Court held that district courts that dismiss mixed

habeas petitions are not required to inform pro se litigants that a dismissal “without

prejudice” may in fact lead them to have their claims denied later as time-barred. Id. at

233. The Pliler majority stated that a requirement that petitioners be warned about their

AEDPA time would require burdensome calculations by the district courts, and that the

warnings themselves could be misleading. But Pliler did not hold that equitable tolling

was unavailable to pro se litigants where appropriate. “[W]e hold that district courts are

not required to give the particular advisements required by the Ninth Circuit before

dismissing a pro se petitioner’s mixed habeas petition under Rose. We remand the case

for further proceedings given the Court of Appeals’ concern that respondent had been

affirmatively misled quite apart from the District Court's failure to give the two

warnings.” Id. at 234. Indeed, Justice O’Connor wrote a concurrence in which she stated

that she joined the majority “because it is limited to the narrow question whether the

notifications crafted by the Ninth Circuit must be given.” Pliler, 542 U.S. at 234

(O’Connor, J., concurring) (emphasis added). “For the reasons given by the majority, it is

not incumbent upon a district court to establish whether the statute of limitations has

                                              8
already run before explaining the options available to a habeas petitioner who has filed a

mixed petition. Nevertheless, if the petitioner is affirmatively misled, either by the court

or by the State, equitable tolling might well be appropriate.” Id. at 235 (O’Connor, J.,

concurring) (citation omitted).

       Our decision in Brinson v. Vaughn, 398 F.3d 225 (3d Cir. 2005), tracks this

language addressing the issue of misled petitioners and controls our analysis of Graf’s

claim. Brinson involved the use of equitable tolling in the habeas setting, and the Brinson

Court (echoing Pliler) held that with regards to equitable tolling’s requirement of

extraordinary circumstances, “[o]ne such potentially extraordinary situation is where a

court has misled a party regarding the steps that the party needs to take to preserve a

claim.” Id. at 230. The district court in Brinson had initially dismissed Brinson’s habeas

petition because Brinson–after exhausting his claims on state habeas–brought forth

evidence which the District Court believed ought to be viewed by the state courts in the

first instance. This was even though the claim faced a procedural default in state court.

“Unfortunately, the District Court did not note that, by the time of its decision, the . . .

time limit for filing a claim based on newly discovered evidence . . . had already passed.”

Brinson, 398 F.3d at 229. The second state habeas claim was denied as untimely. When

the case finally returned to federal court, the district court equitably tolled the AEDPA

clock. The Third Circuit panel reviewed the tolling de novo and affirmed, finding that the

district court in dismissing Brinson’s initial habeas petition had misled him. “We

conclude that the District Court’s mistaken dismissal of Brinson’s first petition prevented

                                               9
Brinson in a sufficiently extraordinary way from asserting his rights under the federal

habeas statute.” Id. at 231.

       With respect to the procedural default in Brinson, the district court “relegated

Brinson to another round of state court litigation that was bound to fail because the

60-day period for raising a claim founded on newly discovered evidence had already

passed.” Id. at 231 (citation omitted). That language is directly on point here, where the

District Court relegated Graf to an additional round of state proceedings even though his

state-court claims were understood to be procedurally barred and would only be heard on

the merits if the New Jersey state courts elected to excuse the procedural default, a

scenario the District Court deemed “not impossible.”

       Indeed, the facts are even more compelling in Graf’s case than in Brinson’s.

While the district court in Brinson made a mistake as to the applicable procedural

deadline, in Graf’s case the District Court recognized the deadline but deemed it “not

impossible” that state courts would excuse the default. The state-court filing that the

District Court directed Graf to execute was known to be procedurally barred, a fact which

underlines the unfairness in now deeming Graf’s claim time-barred.2 The District Court


  2
   Between the District Court’s initial order and today, the process for managing and
analyzing mixed petitions changed significantly. Under the applicable rule in effect at the
time the District Court dismissed the petition (set forth in Rose v. Lundy, 455 U.S. 509
(1982)), district courts were expected to dismiss mixed petitions. After the enactment of
AEDPA and the imposition of the one-year deadline for filing a habeas petition, circuit
courts and eventually the Supreme Court came to apply a rule that did not require the
automatic dismissal of mixed petitions. Initiated by Justice Stevens’s concurrence in
Duncan v. Walker, 533 U.S. 167, 182 (2001) (Stevens, J., concurring), and the Second

                                             10
should not have dismissed Graf’s claims when it knew it was so unlikely the New Jersey

state courts would excuse the default, or alternatively it should later have granted relief by

finding equitable tolling to apply.



                                       CONCLUSION

       As the District Court’s misleading dismissal jeopardized an otherwise timely

habeas petition, equitable tolling is warranted. While we anticipate that the practice of

stay-and-abeyance, see n.2 supra, will drastically reduce the number of cases in which

district courts dismiss mixed petitions, equitable tolling is appropriate in the rare

circumstance such as this where the District Court misled the petitioner as to his

obligations. The case will be remanded for a determination on the merits.




Circuit’s decision in Zarvela v. Artuz, 254 F.3d 374 (2d Cir. 2001), the practice of “stay
and abeyance” quickly received widespread approval in various circuits, including our
own. See Crews v. Horn, 360 F.3d 146 (3d Cir. 2004). One year after Crews, the
Supreme Court gave its blessing to the stay-and-abeyance procedures adopted by the
circuits, narrowing their application in certain respects. See Rhines v. Weber, 544 U.S.
269, 277 (2005).

                                              11